DETAILED ACTION

The Applicant’s amendment filed on May 27, 2021 was received.  Claims 11, 16-20 and 25 are now canceled.  Claims 1, 10 and 22 were amended.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued October 19, 2020.

Claim Rejections
The claim rejections under 35 U.S.C. 103 as being unpatentable over Tomuta et al., Richter et al. and Tomuta883 et al. on claims 1, 3-6, 8-9, 21, 23-24 and 26-27 are withdrawn, because independent claim 1 has been amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Tomuta et al., Richter et al., Tomuta883 et al. and Mayes et al. on claim 2 is withdrawn, because independent claim 1 has been amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Tomuta et al., Richter et al., Tomuta883 et al. and Mayes et al. on claims 7 and 22 are withdrawn, because independent claim 1 has been amended.

Election/Restrictions
Claims 1-9, 21-24 and 26-27 are allowable.  Claims 10 and 12-15, were previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between species, as set forth in the Office action mailed on July 1, 2020, is hereby In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1-10, 12-15, 21-24 and 26-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to independent claims 1 and 10, the prior art has been discussed, but is silent in regards to the added limitations of the claimed features of a backing pad to support the applicator, the backing pad including first and second backing pad channels fluidly coupled to the first and second openings, respectively, the first and second backing pad channels extending in a direction normal to the applicator surface, as recited in the claim.  Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
In regards to independent claim 22, the prior art has been discussed, but is silent in regards to the added limitations of the claimed features of a second fluid channel extends from the second opening and angled at 25 to 35 degrees from the first fluid channel, the first and second openings extending in a direction normal to the applicator surface to meet the first and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684.  The examiner can normally be reached on Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/
Primary Examiner, Art Unit 1717
6/2/2021